NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MANPREET SINGH, AKA Ravi Thapa,                 No.    17-72793

                Petitioner,                     Agency No. A208-191-871

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 13, 2020**
                               San Francisco, California

Before: WALLACE and R. NELSON, Circuit Judges, and GWIN,*** District
Judge.

      Manpreet Singh, a native and citizen of India, petitions for review of the

decision of the Board of Immigration Appeals (Board) affirming the Immigration



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
Judge’s (IJ) denial of his application for asylum, withholding from removal, and

protection under the Convention Against Torture (CAT). We have jurisdiction under

8 U.S.C. section 1252(a)(1). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility finding. The

agency’s adverse credibility finding was “supported by omissions” of “new

allegations that tell a ‘much different––and more compelling––story of persecution

than [the] initial application.’” Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir.

2016), quoting Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011).

      The IJ and Board relied on Singh’s omissions in his asylum application and

accompanying written declaration about whether his June 2014 attackers were

government officials and whether he was threatened by the police after attempting

to report the attack. On direct examination at his merits hearing, Singh testified that

the police refused to take his report and demanded he “better go away” or that they

would “beat [him] too.” However, Singh’s written declaration, which described this

same incident, omitted any claim that the police physically threatened him. In

addition, on cross-examination, when pressed about how he was able to identify his

June 2014 attackers as government officials, Singh pointed to the sticker on his

attackers’ van, which allegedly displayed the logo from the Badal and BJP parties.

Yet, in his written declaration, Singh swore that he had observed the stickers on the

van in the second incident in December 2014. Because Singh’s claim for asylum


                                          2
was based on his fear that members of the Badal and BJP parties would target him

if he returned to India, the Board reasonably concluded that Singh had omitted

allegations in his asylum application that were “crucial to establishing” whether he

would be “persecuted for [his] political opinion.” Kin v. Holder, 595 F.3d 1050,

1057 (9th Cir. 2010).

      Because these details were crucial to establishing Singh’s eligibility, we

distinguish the principal case on which he relies––Lai v. Holder, 773 F.3d 966 (9th

Cir. 2014). Unlike the material omissions here, the omissions supporting the

agency’s    adverse     credibility   finding   in   Lai   were   immaterial   to   his

application. See id. at 973-74. Accordingly, Lai is inapposite.

      The Board did not err in rejecting Singh’s explanation for his omissions.

When asked by the IJ about the omissions, Singh testified that he “wrote whatever

[he] remembered” and that he “knew” that he could “tell all these things” at his

merits hearing. However, Singh’s belief that it was “not necessary” to include an

allegation because it “would be discussed at the [merits] hearing” was “not

persuasive enough to compel the conclusion that the omissions were immaterial.”

Kin, 595 F.3d at 1057. Accordingly, Singh’s explanation was implausible “in light

of the importance of the omitted incidents to his asylum claim.” Zamanov, 649 F.3d

at 974 (citation omitted).

      Because Singh was not credible, he was not eligible for asylum. See Farah v.


                                            3
Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003). He therefore necessarily failed to

meet the more stringent standard for withholding of removal. See Pedro-Mateo v.

I.N.S., 224 F.3d 1147, 1150 (9th Cir. 2000). Accordingly, we deny Singh’s petition

for review of the Board’s decision as to his asylum and withholding of removal

claims.

      The Board also did not err in affirming the IJ’s denial of Singh’s CAT claim.

Singh’s challenge to the Board’s denial of his CAT claim is based solely on the IJ’s

adverse credibility finding. Because the record does not compel reversal of the

adverse credibility finding, the record likewise does not compel reversal of the

Board’s denial of the CAT claim.

      PETITION DENIED.




                                         4